IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-75,814-02


                      EX PARTE ALVIN CHARLES WOODS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1433006-A IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft and was

sentenced to two years’ imprisonment. He did not appeal his conviction.

        Applicant contends, among other things, that the trial court did not have jurisdiction to

withdraw the dismissal and that any actions or proceedings after the time of the dismissal were void.

The trial court finds that Applicant is entitled to relief. Ex parte Smith, 690 S.W.2d 601, 602 (Tex.

Crim. App. 1985).
       Relief is granted. The judgment in Cause No. 143300601010 in the 228th District Court of

Harris County is set aside and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges against him. The trial court shall issue any necessary bench warrant within

10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

       Applicant’s claim requesting pre-sentence jail time credit is dismissed as moot.




Delivered: July 27, 2016
Do not publish